FILED
                             NOT FOR PUBLICATION                            JUL 28 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


SOGHOMON ARABYAN,                                No. 10-70510

               Petitioner,                       Agency No. A095-592-834

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Soghomon Arabyan, a native and citizen of Armenia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum and




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We grant

the petition for review and we remand.

       In denying Arabyan’s asylum and withholding of removal claims, the

agency found Arabyan failed to establish past persecution or a fear of future

persecution on account of a protected ground. When the IJ and BIA issued their

decisions in this case they did not have the benefit of this court’s decisions in

Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc), Cordoba v.

Holder, 726 F.3d 1106 (9th Cir. 2013), and Pirir-Boc v. Holder, 750 F.3d 1077

(9th Cir. 2014), or the BIA’s decisions in Matter of M-E-V-G-, 26 I. & N. Dec. 227

(BIA 2014), and Matter of W-G-R-, 26 I. & N. Dec. 208 (BIA 2014). Thus, we

remand Arabyan’s asylum and withholding of removal claims to determine the

impact, if any, of these decisions. See INS v. Ventura, 537 U.S. 12, 16-18 (2002)

(per curiam). In light of this remand, we do not reach Arabyan’s remaining

challenges to the agency’s denial of his asylum and withholding of removal claims

at this time.

       PETITION FOR REVIEW GRANTED; REMANDED.




                                           2                                        10-70510